DETAILED ACTION
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to receiving a first I/O request, assigning a request number, determining a tag, and scheduling the first I/O request.
The claims recite limitations to receive a first I/O request, assign a request number, determine a tag, and schedule the first I/O request, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory … and a processor” in claim 9, and generic elements such as an multiple resource scheduling devices and a central server in claim 10; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the receiving steps are merely data gathering that can be heard or seen. The assigning a request number and determining a tag encompasses the user thinking of a correlation between the tag and request number. The scheduling the first I/O request encompasses the user creating a schedule, perhaps with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — a client device in claim 1, a memory/processor in claim 9, and the generic computer elements of a resource scheduling device and central device of claim 10 to perform the receiving and sending steps. The client device, processor/memory, resource scheduling device, and central device are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a client device, a processor/memory, resource scheduling device and central device to perform the receiving, assigning, determining, and scheduling steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudipati et al. (US Pat No. 10,719,245) in view of Abrol et al. (US Pat No. 10,671,494).

Regarding claim 1, Gudipati teaches a resource scheduling method, comprising: 
receiving a first Input/Output (I/O) request sent by a client device (Fig 10, 1001, “”receive a plurality of input/output (IO) request transactions); 
determining a tag of the first I/O request based on the request number of the first I/O request (Fig 10, 1003, “tag the IO request transaction); and 
scheduling the first I/O request based on the tag of the first I/O request (Fig 10, 1005, “Dispatch the prioritized child IO requests”).
Gudipati does not teach assigning a request number to the first I/O request based on a first number interval obtained from a central server.
Abrol teaches assigning allocating a sequence number to a write process (I/O request) by accessing the last allocated sequence number and a current range of remaining sequence numbers (col 35 lines 7-25). It would have been obvious to one of ordinary skill in the art to assign a request number to the first I/O request based on a first number interval obtained from a central server. One would be motivated by the desire to ensure that the next sequence number is utilized as taught by Abrol. 

Regarding claim 2, Abrol teaches assigning the request number to the first I/O request based on the first number interval obtained from the central server comprises: determining whether there exists an idle number that is not assigned in the first number interval; and in response to the presence of at least one idle number in the first number interval, taking the smallest number in the at least one idle number as the request number of the first I/O request (col 35 lines 7-25, wherein the next number in the sequence is used by incrementing the last allocated sequence number).

Regarding claim 3, Abrol teaches assigning the request number to the first I/O request based on the first number interval obtained from the central server comprises: in response to the absence of an idle number in the first number interval, sending a number request to the central server for requesting a new number interval; and receiving a second number interval sent based on the number request by the central server, wherein the second number interval is spaced from the first number interval by at least one number interval (col 35 lines 36-61).

Regarding claim 4, Abrol teaches assigning the request number to the first I/O request based on the first number interval obtained from the central server comprises: in response to the absence of an idle number in the first number interval, determining the request number of the first I/O request based on the largest number in the first number interval (col 35 lines 48-57).

Regarding claim 5, Gudipati teaches determining the tag of the first I/O request based on the request number of the first I/O request comprises: determining the tag of the first I/O request based on a difference between the request number of the first I/O request and a request number of a second I/O request, wherein the second I/O request is a previous I/O request sent by the client device corresponding to the first I/O request (col 7 lines 14-38).

Regarding claim 7, Gudipati teaches the tag of the first I/O request comprises at least one of a reservation tag, a limit tag, or a weight tag (col 7 lines 51-53).

Regarding claim 8, Gudipati teaches scheduling the first I/O request based on the tag of the first I/O request comprises: determining an order of the first I/O request in an I/O request queue based on the tag of the first I/O request; and scheduling the first I/O request based on the order of the first I/O request in the I/O request queue (col 19 lines 43-52).

Regarding claims 9-13, 15-19 they are the device, system and medium claims of claims 1-5 above. Therefore, they are rejected for the same reasons as claim 1-5 above. 

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195